DETAILED ACTION
Claim Objections
Claims 1-3 and 7 are objected to because of the following informalities:  Proper indenting should be used in accordance with Rule 1.75(i) for improved readability.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a circuit board having a first conducting part, second conducting part and plural fixed resistors, wherein a contact element connected with a sheet guiding module contacts a first conductive segment of the first conducting part and the second conducting part, wherein a resistor issues a sensing signal according to a first resistance value of the first conductive segment and the sensing signal is in turn received by a control unit to acquire a distance between two parallel edges of sheets against which the sheet guiding module is contacted (Claims 1-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. (US Pub No. 2005/0174413) discloses multiple conductive parts in the embodiment of Fig. 2 but no resistors. Embodiment of Fig. 3 shows resistors in 54a but no other conducting part.
Slippy et al. (US Patent No. 6,267,522) has conductive strips and resistive elements but no circuit board or resistors. Guiding module does not contact parallel sheet edges. Also one contact element cannot contact both conductive strips.
Walker (US Patent No. 5,940,106) discloses conductive parts whose resistance is measured but no resistors that are separate from the conductive parts. Also lacks a circuit board and a guiding module that contacts parallel sheet edges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        August 10, 2021